McGehee, C. J.,
dissenting.
The majority opinion in the main contains a correct statement of the facts in the progress of the election proceedings in question, but I think that the opinion contains some erroneous conclusions as to other facts which are deduced from the facts correctly stated, and that the' majority opinion also contains some ultimate conclusions of law which are likewise erroneous. -
*229In the outset it is stated that ‘ ‘ review by certiorari is confined to an examination of the questions of law arising and appearing on the face of the record and proceedings before the board of supervisors”. This is a correct statement of what Sections 1206 and 1207, Code of 1942, provide. Therefore this dissenting opinion shall be confined to what I conceive to be questions of law arising and appearing on the face of the record and proceedings before the board of supervisors of Clay County.
The third paragraph of the majority opinion herein begins with the assertion that “the election was held under Chapter 252, Miss. Laws of 1956, which became effective February 21, 1956,” and there follows a correct statement of what Chapter 252, Miss. Laws of 1956, provides. But the trouble is that the petitions containing twenty percent or more of the qualified electors of Clay County did not request that an election be held as provided for under subsection (a) of Section 1 of Chapter 252, Miss. Laws of 1956. Those qualified electors asked the board of supervisors that there be submitted to the qualified electors “the proposition of whether or not wine and beer shall continue to be sold, transported, stored, distributed, received or manufactured in Clay County, Mississippi all as is provided by Section 10208 of the Miss. Code of 1942”. The petitions did not request that an election be held as provided by subsection (a) of Section 1 of Chapter 252, Laws of 1956.
This Court held on May 6, 1957, in the case of Russell v. State, 94 So. 2d 916, not yet reported in the official Beports, that there was a vast and important difference between the provisions of Section 10208, Code of 1942, and Chapter 252 of the Laws of 1956. Such vital difference in the original statute and the amendment thereto becomes obvious when it is seen that Section 10208, Code of 1942, clearly provides “that nothing in this section shall prohibit the consumer from possessing or taking into any county electing to come from under this section *230said wine and beer for Ms personal consumption”. This quoted provision was deleted from subsection (a) of Section 1 of Chapter 252, Laws of 1956. Moreover, subsection (b) of Section 1 of Chapter 252, Laws of 1956, makes it a criminal offense for any person to be “found possessing any beer or wine of any quantity whatsoever * * *”, and subjects such person to imprisonment of not more than ninety days or a fine of not more than $500, or both such fine and imprisonment, where in an election under subsection (a) of the said Section 1 of Chapter 252, Laws of 1956, the “transportation, storage, sale, distribution, receipt, and/or manufacture of such beverages” shall be excluded from the county.
The eleven petitions submitted to the board of supervisors on August 6, 1956, are all in the identical language, and those petitions asked that there “be submitted to the qualified electors of Clay County, Mississippi, the proposition of whether or not wines and beer shall continue to be sold, transported, stored, distributed, received or manufactured in Clay County, Mississippi, all as is provided by Section 10208 of Mississippi Code of 1942”. In other words, the petition asked for an election to be held under Section 10208 of the Mississippi Code of 1942, which by its express provisions rendered it lawful for any person to have in his possession wines and beer for his own personal consumption.
While it is true that the election commissioners, pursuant to an order of the board of supervisors undertook to hold an election under Chapter 252, Laws of 1956, neither the election commissioners nor the board of supervisors had any lawful authortiy for calling and holding an election under that Chapter of the Laws of 1956 under the petitions of the qualified electors asking for an election on “the proposition of whether or not wines and beer shall continue to be sold, transported, stored, distributed, received or manufactured, all as is provided by Section 10208 of the Mississippi Code of 1942,” for the reason *231that it cannot be successfully contended that the petitions then on file before the board did not constitute the only jurisdictional basis for the calling of an election at all in the premises. Both the election commissioners and the board of supervisors were therefore without authority to change the proceeding from one asking for an election under the original statute, Section 10208, Code of 1942, into a proceeding under subsection (a) of Section 1 of Chapter 252, Laws of 1956. If Section 10208, Code of 1942, was no longer in existence then the board of supervisors should have ignored such petitions, as not having petitioned for an election under subsection (a) of Section 1 of Chapter 252, Laws of 1956.
It is true, as stated in the majority opinion, that the petitions hereinbefore referred to ask that there be submitted to the qualified electors the proposition of whether or not wines and beer shall continue to be sold, transported, stored, received or manufactured in Clay County, Mississippi, and that subsection .(a) of Section 1 of Chapter 252, Laws of 1956, provided for the submission of this proposition, but it is likewise true that the original statute, Section 10208, Code of 1942, provided for the submission of this proposition, but that section of the Code of 1942, under which the petitions of the qualified electors were drawn, signed and presented to the board of supervisors likewise provided for the submission in the election of the proposition of whether “the transportation, storage, sale, distribution, receipt and/or manufacture of such beverages” shall not be permitted in the county where the election is being held, but the said Section 10208, Code of 1942, under which the petitions were drawn, signed and submitted to the board of supervisors recognized that an election to exclude the transportation, storage, distribution, receipt and/or manufacture of such beverages, when resulting in favor of such exclusion, should not ‘ ‘ prohibit the consumer from possessing or the taking into any county electing to come from under this *232section, said wines and beer for bis personal consumption”.
There being such a vast and important difference between the section under which the petitions were drawn, signed and presented and Chapter 252 of the Laws of 1956,1 am unable to see how the defect in the petitions as drawn, signed and presented to the board of supervisors can be treated as a mere irregularity or inadvertence on the part of the petitioners, since the petitions constituted the sole jurisdictional basis for the right of the board of supervisors to call any election at all, as aforesaid.
Moreover, under the general rule, as to the “Proposal and Ballot”, providing among other things that the proposition submitted shall “be sufficiently definite to apprise the voters with substantial accuracy of what they are called upon to approve; and to be submitted in such a way as to obtain a full and fair expression of the will of the voters on its merits * * *”. 44 C. J., page 1198, Sec. 4171. To like effect the rule is announced in 64 C. J. S., page 533, Sec. 1923. In the instant case there is no substantial compliance with statutory formalities, and the question raised by this dissent has no reference to ‘ ‘ slight misstatements contained in the proposition submitted to the voters”. The question raised is clearly jurisdictional in that the petitions constitute the sole basis for any authority for the calling of the election here in question.
Moreover, we have a general statute upon the filing of a petition touching any matter affecting the entire county and over which it has jurisdiction, in Section 3018, Code of 1942, in which it is provided among other things that the notice of an election must contain ‘ ‘ a statement of the proposition to be voted on at said election”.
This Court in the case of Spencer v. Mayor & Board of Aldermen of Yazoo City, 215 Miss. 160, 60 So. 2d 562, in discussing the rule relating to the amount of information that should be contained in the notice of an election, *233quotes with approval the general rule announced in 44 C. J. Sec. 4171, and 64 C. J. S., Sec. 1923.
Reverting to the rule announced in the first paragraph of the majority opinion to the effect that “review by certiorari is confined to an examination of the questions of law arising and appearing on the face of the record and proceedings before the board of supervisors”, the record and proceedings in the instant case according to the report of the election commissioners and the proof of publication thereof submitted to the board of supervisors it is expressly stated that the proposition submitted to the qualifed electors of Clay County on November 6, 1956, was contained on the following ballot, “The Proposition to be Voted on: A proposition to exclude from Clay County, Mississippi, the transportation, storage, sale, distribution, receipt and/or manufacture of wine of an alcoholic content of not more than four per centum by weight. ’ ’ The voters were not advised by this ballot that the exclusion of the possession of wines and beer for personal use were to be voted on in connection with the vote to exclude “the transportation, storage, sale, distribution, receipt and/or manufacture of wine and beer”. Therefore it is readily conceivable that those who wanted to exclude the evils of the sale, etc., of wine and beer from the county could have gone to the election precincts and told their neighbors and friends that “you will see from the notice published by the election commissioners and from the ballot itself when you go into the booths to vote that nothing is said in regard to any citizen being deprived of the right, which he had under Section 10208, Code of 1942, to have wine and beer in his possession for personal consumption”. The withholding from the voter of the information that if he voted to exclude the sale, etc., of wine and beer from the county he would thereby be voting to make it a crime to have a bottle or can of beer in his possession for personal consumption, could have easily influenced the resnlt of the *234election in question. Out of a total vote of 2407 cast in the election in question, the majoritiy for exclusion was only 155 votes.
The view of the writer of this dissenting opinion is not particularly concerned with whether or not a citizen of Clay County shall have the right to have possession of a bottle or can of beer for personal consumption, but there transcends this issue the preservation of the integrity and fairness of elections in this state. No good reason can be assigned as to why the word “possession” should not have been listed along with the words in the ballot in regard to transportation, storage, sale, distribution, receipt and/or manufacture of wine and beer. Under the well established rule of expressio unius est exclusio alterius — the expression of one thing* is the exclusion of another — the voters were, in my opinon, not sufficiently apprised with substantial accuracy of what they were called upon to approve. Why should the proposition submitted not “be sufficiently definite to apprise the voters with substantial accuracy of what they are called upon to approve; and to be submitted in such a way as to obtain a full and fair expression of the will of the voters on the merits”?
Until May 6, 1957, when the case of Russell v. State, supra, was considered and decided by this Court, it was not generally known that Chapter 252, Laws of 1956, had been enacted. It is doubtful whether or not the attorneys handling the proceeding before the board of supervisors knew of this amendment to Section 10208 of the Code of 1942, until after the petitions were filed before the board on August 6,1956, since the first reference to this statute “as amended” appears in the order of the board of supervisors of October 1, 1956, calling the election. But neither in this order calling the election, nor in the notice given by the election commissioners, nor on the ballot was any mention made of the intention of the board to exclude the right of possession of wine and beer *235for personal consumption. In fact the exclusion of possession of wine and beer was mentioned for the first time in the order of the board of supervisors of November 14, 1956, following the election held on November 6, 1956.
Since the election in the instant case is the first contest that has come to this Court on appeal from an election held subsequent to the enactment of Chapter 252, Laws of 1956, I am of the opinion that this Court in accordance with settled principles should announce in the instant case that in order for the proposition submitted to “be sufficiently definite to apprise the voters with substantial accuracy of what they are called upon to approve”, the word “possession” should be inserted in the ballot along with the words ‘ ‘ transportation, storage, sale, distribution, receipt and/or manufacture of wine and beer ’ ’. Inasmuch as this decision is being rendered by a divided court, the confusion that will inevitably arise in future elections under this new statute should be now put at rest as to what the ballot should contain, and this is especially true since there could be no valid objection to giving the voter this information.
It is stated in the majority opinion that the board of supervisors adjudicated that the petitions asked for an election under the 1956 Act, but the point is that the board had no authority to make such adjudication directly in conflict with the petitions of the qualified electors which furnished to the board its only basis for calling the election at all.
Again it is said that the legislature had the authority to exclude the possession of wine and beer by an independent statute. However, this purported criminal statute is not a general law which under Section 87 of the Constitution of 1890 should be a statewide law except in cases where there is to be a local option election. The only local option election shown in the record now before us is one to exclude the transportation, storage, sale, distribution, receipt and/or manufacture of wine and *236beer, and is not one purporting to exclude tbe possession of wine and beer for personal consumption, whereas the title of Chapter 252, Laws of 1956, is to the effect that it is an act to ‘ ‘ prohibit the possession of wine and beer * * * ” on a condition therein stated, and nothing was said on the ballot to disclose such a purpose.
In reluctantly dissenting from the view of the majority, I do so only in the interest of seeking to preserve the integrity and fairness of all elections that may be held in this state. I deem it to be no answer to the failure to give to the voters the information to which they were entitled, the contention that they were charged with knowledge of the law. In school bond issues for the erection of buildings and supplying equipment in separate school districts with the proceeds of a bond issue, the voters are likewise charged with notice of the law. Nevertheless this Court has held that the notice of such an election must apprise the voters of the purpose for which the proceeds of the bonds are to be expended. "With deference to the majority of the Court I respectfully dissent from the opinion upholding the validity of the election in question.
Hall, Holmes and Arrington, JJ., Join in this dissent.